DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s arguments in view of the proposed amendments have been fully considered and are persuasive. The rejections are withdrawn.
Allowable Subject Matter
Claims 1-3 and 6-24 (renumbered 1-22) are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments regarding the claims in view of the art are persuasive in that the cited art does not teach the current limitations. In particular, no prior art teaches:
each term of the shrinking engine loss function that penalizes a respective active neuron is weighted by a weighting factor, in the shrinking engine loss function, that is specific to the active neuron and that depends on a number of arithmetic neural network operations induced by the active neuron in the neural network as the neural network processes a network input to generate a network output
The Examiner maintains that the Ren reference teaches a loss function. However, as currently amended, the cited reference nor any other reference the amended limitations in combination with the others. In particular, there are no weighting factors in the shrinking engine loss function mapped to a specific neuron depending on the arithmetic operations induced.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN W FIGUEROA whose telephone number is (571)272-4623. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN W FIGUEROA
Primary Patent Examiner
Art Unit 2124



/Kevin W Figueroa/Primary Examiner, Art Unit 2124